DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subcom, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 December 2020.

Amendment A, received on 8 December 2020, has been entered into record.  In this amendment, claims 1-9 have been canceled, and claims 21-27 have been added.
Claims 10-27 are presented for examination.

Specification
The disclosure is objected to because of the following informalities: 
In [0024], line 4: “216” should read –206–
In [0030], line 4: “214” should read –212–.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because:
they do not include the following reference sign(s) mentioned in the description: 100 (0017, line 2 and other instances);
they include the following reference character(s) not mentioned in the description: 110 (Figure 1); 510, 514 (Figure 5); 616 (Figure 6).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 13, 16-18, 21-23, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0227995 A1 and Lee hereinafter).
As to claims 10 and 16, Lee discloses a system and method for implicit authentication, the system and method having:
receiving sensor data from the mobile device, wherein the sensor data includes data from at least one sensor associated with the mobile device (0035, lines 2-5; 0116, lines 9-11); 
processing the sensor data (0119, lines 6-8); 
generating a feature vector from the processed sensor data (0116, line 11; 0122, lines 4-8); 
obtaining an authentication feature vector associated with the authorized user of the application (0120, lines 16-18); 
comparing the feature vector with the authentication feature vector (0122, lines 4-8); 
based on a determination that the feature vector sufficiently correlates to the authentication feature vector, continuing operation of the application (0116, lines 11-16; 0122, lines 4-12), but does not explicitly disclose a comparison of the feature vectors. However, Lee discloses that legitimate user’s authentication feature vectors are used to obtain the authentication model which is used to authenticate a user using the user’s feature vectors (0116, lines 10-16; 0120, lines 16-18). Therefore, it would be obvious to one of ordinary skill in the art that authentication may be performed through a comparison of vectors.

As to claims 11 and 17, Lee discloses:
wherein the at least one sensor associated with the mobile device further comprises at least one of: an accelerometer, a gyroscope, a linear acceleration sensor, a magnetometer, a proximity sensor, a gravity sensor, a light sensor, and a global positioning system (0009, lines 2-9). 

As to claims 13 and 18, Lee discloses:
based on a determination that the feature vector does not sufficiently correlate to the authentication feature vector, generating a signal indicating an unauthorized user is operating the mobile device (0122, lines 4-9). 

As to claim 21, Lee discloses:
generating the authentication feature vector from previously processed sensor data (0122, lines 4-8); 
providing the authentication feature vector to authorize a user of the application (0116, lines 11-13).

As to claim 22, Lee discloses:
wherein the sensor data further includes data from at least one static element associated with the mobile device (0117, lines 9-12).

As to claim 23, Lee discloses:
wherein the at least one static element associated with the mobile device further comprises at least one of: a Wi-Fi chip and a Bluetooth chip (0117, lines 9-12).

As to claim 26, Lee discloses:
wherein the authentication feature vector is a vector having n numerical features that represent features of the sensor (0038-0042).

As to claim 27, Lee discloses:
wherein the authentication feature vector uniquely describes the authorized user’s interactions with the mobile device during operation of the application (0035, lines 11-19).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 10 above, and further in view of Goldberg et al. (US 2019/0079782 A1 and Goldberg hereinafter).
As to claim 12, Lee discloses:
receiving, from the application, behavior of the authorized user (0009, lines 10-13), 
processing the behavior concurrently with the sensor data (0035, lines 30-34); 
generating the feature vector from the processed sensor data and the behavior (0035, lines 30-34). 
Lee fails to specifically disclose:
browsing and purchasing behavior.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Lee, as taught by Goldberg.
Goldberg discloses a system and method for providing modular applications with dynamically generated user experience and automatic authentication, the system and method having:
browsing and purchasing behavior (0047, lines 17-24).
Given the teaching of Goldberg, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Lee with the teachings of Goldberg by using browsing and purchasing behavior. Goldberg recites motivation by disclosing that using browsing and purchasing behavior of a user in order to propose actions provides a dynamically-generated user experience based on historical patterns (0047, lines 13-17). It is obvious that the teachings of Goldberg would have improved the teachings of Lee by .

Claims 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 13 and 18 above, and further in view of Mizuno (US 2014/0002847 A1).
As to claims 14 and 19, Lee fails to specifically disclose:
displaying, on a display of the mobile device, a prompt to enter an authorized user identification and password; 
in response to receiving a correct authorized user identification and password, generating a signal indicating the authorized user is operating the mobile device. 
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Lee, as taught by Mizuno.
Mizuno discloses a system and method for information processing, the system and method having:
displaying, on a display of the mobile device, a prompt to enter an authorized user identification and password (0054, lines 9-14); 
in response to receiving a correct authorized user identification and password, generating a signal indicating the authorized user is operating the mobile device (0054, lines 21-22; S806, S809, Figure 8). 
Given the teaching of Mizuno, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Lee with the teachings of Mizuno by indicating an authorized user in response to receiving an authorized user identification and password. Mizuno recites motivation by disclosing that indicating an authorized user in response to receiving an authorized user identification and password informs an authentication result and ensures authorized users are allowed access (0054, lines 14-24). It is obvious 

As to claims 15 and 20, Lee discloses:
generating a notification message indicating an unauthorized user accessed the application (authentication failure screen) (0122, lines 4-9). 
Lee fails to specifically disclose:
in response to receiving an incorrect authorized user identification and password, generating a signal to automatically log out of the application.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Lee, as taught by Mizuno.
Mizuno discloses:
in response to receiving an incorrect authorized user identification and password, generating a signal to automatically log out (terminate) of the application (0054, lines 21-24, 37-40; S807, S808, Figure 8).
Given the teaching of Mizuno, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Lee with the teachings of Mizuno by logging out of an application in response to receiving an incorrect user identification and password. Please refer to the motivation recited above with respect to claims 14 and 19 above as to why it would have been obvious to apply the teachings of Mizuno to the teachings of Lee.
Mizuno also discloses:
generating a notification message indicating an unauthorized user accessed the application (0054, line 24). 


Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 10 above, and further in view of Abramson et al. (US 2016/0021238 A1 and Abramson hereinafter).
As to claim 24, Lee discloses:
sampling the sensor data, wherein the sensor data is derived from one or more sensors (0035, lines 11-12);
segmenting the synchronizing sensor data into fixed-size windows (0037, lines 1-2); 
generating an n-dimensional feature vector in a time domain (0039, lines 1-5); 
translating the n-dimensional feature vector into a frequency domain to generate the feature vector (0037, lines 12-14).
Lee fails to specifically disclose:
synchronizing the sensor data.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Lee, as taught by Abramson.
Abramson discloses a system and method for restricting mobile device usage, the system and method having:
synchronizing the sensor data (0129, lines 1-5).
Given the teaching of Abramson, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Lee with the teachings of Abramson by synchronizing data. Abramson recites motivation by disclosing that synchronizing data to the same particular time ensures that the inputs being processed are highly comparable in that they reflect the operations in response to the same events (0129, lines 5-17). It is obvious that the teachings of Abramson would have improved the teachings of 

As to claim 25, Lee discloses:
using a fast Fourier Transform for each of the one or more segmented time windows to convert the sensor data into the frequency domain (0037, lines 12-14).

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Acar et al. (US Patent 10,075,846 B1) discloses a system and method for continuous user authentication with wearables.
Campos et al. (US 2018/0189794 A1) discloses a system and method for customization of transaction conversations.
Dickerson (US 2011/0161506 A1) discloses a system and method for facilitating remote session pooling.
Gamare et al. (US 2010/0146592 A1) discloses a system and method for providing session continuity across a chassis management controller failover.
Griffiths et al. (US 2015/0242601 A1) discloses a system and method for trust broker authentication for mobile devices.
Leow (US 2016/0165036 A1) discloses a system and method for secure personal identification.
Van Os et al. (US 2019/0080066 A1) discloses a system and method for implementation of biometric authentication.
Waltermann et al. (US 2018/0060562 A1) discloses a system and method for permitting an attempt at authentication using one or more forms of authentication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH SU/Primary Examiner, Art Unit 2431